Title: From George Washington to William Livingston, 5 October 1778
From: Washington, George
To: Livingston, William


          
            Sir
            Head Quarters Fish kill Octor 5th 1778
          
          I had the honor of receiving your Excellencys favor of the 21 Septr this morning. By what means it has been So long delayed, I cannot conceive.
          The conduct of Crowel appears to me to have forfeited the protection he derived from the flag and to justify in point of right the detention of his person and the confiscation of the Vessel and her effects. The obligation of a flag is reciprocal. On the one hand it ought to be inviolable, when conducted agreeable to the rules of War and honor, and on the other any fraud or deceit committed under its sanction is doubly criminal, and the Laws and practice of nations will authorize inflicting a punishment proportioned to the crime. How far it may be proper to make use of the right in particular cases is a question of policy and must be determined by circumstances.
          I shall relate to your Excellency an affair, that happen’d last campaign, which bears a remote analogy to the present. a passport was obtain’d from Genl Howe to send a flag Boat laden with Provisions, for the use of our prisoners in Philadelphia. Robinson was announced as the intended master, and the passport given in his name. He went with the Boat accordingly, and Capt. Galt accompanied him in the capacity of a Seaman. Both these Gentlemen belonging to the navy 
            
            
            
            at the time, though not in actual employ, General Howe had them seized and thrown into close confinement, for appearing in an assumed and disguised character. The fairness of this proceeding with respect to Robinson could not well be vindicated; but with respect to Galt was justifiable. My interposition in their favor could with difficulty prevent their meeting with a still severer punishment. The vessel however and her cargo were unmolested.
          There is indeed a wide difference between the two cases: in one, the crime, supposed or real, consisted only in a slight ambiguity of conduct in the commander of the Boat, and a little personal concealment in another individual, under his command; in the other it extended to a felonious commerce in which the vessel it self was made immediately instrumental. In this, there was Villainy in that there was only indiscretion.
          I should think at all events, Crowel should be imprisoned for a time, and the articles, he attempted to smuggle converted to the benefit of the Captors. It will be a necessary piece of ceremony, which I dare say, will occur, to give the Enemy notice of the affair, and the measures taken in consequence.
          To prevent similar abuses hereafter, from the practice of sending flag Boats, to places where we have no posts, I shall direct General Maxwell to write to the commanding Officer at Staten Island, assigning the places at which their boats will be received, and forbidding their being sent to any other without special licence. Should you wish at any time to change the established channels, you will only have to intimate your wish to Genl Maxwell. I have the honor to be With the most perfect esteem & regard—Yr Excys Mo. Obet Servt
          
            G. W——n
          
          
          p.s. your Excellencys letter of the 14th Septr was handed me some days Since; but in the hurry of business mislaid—Capt. Costiger’s situation, being on parole would make it improper to take any steps in the affair, in which he is suspected to be concerned. My intention was to have had him exchanged; but there has been some mistake in executing it.
          
        